     Case 3:19-cv-02467-N Document 30 Filed 05/08/20           Page 1 of 7 PageID 464



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

BERNARDA DAVILA,                              §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §           Civil Action No. 3:19-CV-2467-N
                                              §
KROGER TEXAS, LP,                             §
                                              §
        Defendant.                            §

                       MEMORANDUM OPINION AND ORDER

        This Order addresses Defendant Kroger Texas, LP’s (“Kroger”) motion to strike

[10] Plaintiff Bernarda Davila’s (“Davila”) section 18.001 affidavits and Davila’s motion

for leave to file notice of affidavits [14]. Because the Court holds that Texas Civil Practice

and Remedies Code § 18.001 does not apply in federal court, the Court grants Kroger’s

motion and moots Davila’s motion.

                                I. ORIGINS OF THE DISPUTE

        This is a slip-and-fall personal injury lawsuit based on Davila’s alleged accident and

injuries from a September 2017 fall in one of Kroger’s Texas stores. Am. Compl. 2 [8].

The present filing dispute originated from Davila’s efforts to file medial and billing record

affidavits from her healthcare providers, as permitted under section 18.001 of the Texas

Civil Practices and Remedies Code. Section 18.001 allows plaintiffs in a civil action to

submit affidavits from medical providers as damages evidence of the reasonableness and

necessity of a plaintiff’s medical treatment. TEX. CIV. PRAC. & REM. CODE § 18.001.

Davila originally filed this case in state court, where section 18.001 undoubtedly applies.

MEMORANDUM OPINOIN AND ORDER – PAGE 1
   Case 3:19-cv-02467-N Document 30 Filed 05/08/20              Page 2 of 7 PageID 465



After removing the case to federal court under diversity jurisdiction, however, Kroger

contends that section 18.001 is inapplicable and moves to strike the affidavits. Davila

argues in response that section 18.001 is a substantive rule of law applicable in federal

court and moves for leave to file notice of her affidavits.

                                   II. LEGAL STANDARD

       Under the Erie doctrine, federal courts sitting in diversity jurisdiction apply state

substantive law but adhere to federal rules of procedure. Hanna v. Plumer, 380 U.S. 460,

466–67 (1965). In determining whether to apply a state law, courts first assess whether the

state rule conflicts with a federal law or rule. Shady Grove Orthopedic Assocs., P.A. v.

Allstate Ins. Co., 599 U.S. 393, 398 (2010) (“We do not wade into Erie’s murky waters

unless the federal rule is inapplicable or invalid.”). The Supreme Court has cautioned

regarding this endeavor that the “Federal Rules should be given their plain meaning.”

Walker v. Armco Steel Corp., 446 U.S. 740, 750 n.9 (1980) (“This is not to suggest that the

Federal Rules of Civil Procedure are to be narrowly construed in order to avoid a ‘direct

collision’ with state law.”). If there is no federal rule on point or the relevant federal rule

exceeds congressional authority, courts then must engage in an Erie analysis and determine

whether the choice of rule would be “outcome affective” in light of the “twin aims of the

Erie rule.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 428 (1996).

III. THE COURT HOLDS THAT SECTION 18.001 IS INAPPLICABLE IN FEDERAL COURT

       Section 18.001 of Texas Civil Practices and Remedies Code was enacted “to

streamline proof of the reasonableness and necessity of medical expenses.” Gunn v.

McCoy, 554 S.W.3d 645, 672 (Tex. 2018). The statute provides that when a party submits

MEMORANDUM OPINOIN AND ORDER – PAGE 2
     Case 3:19-cv-02467-N Document 30 Filed 05/08/20             Page 3 of 7 PageID 466



an affidavit stating that a service was necessary and that the amount charged was

reasonable, that affidavit is sufficient evidence to support a finding of fact that a particular

service charge was reasonable and necessary.1 TEX. CIV. PRAC. & REM. CODE § 18.001(b).

Opposing parties are also permitted to file controverting affidavits. TEX. CIV. PRAC. &

REM. CODE § 18.001(e). The Fifth Circuit has not addressed the applicability of section

18.001 in federal court, and federal district courts in Texas are split on the issue. See Bagley

v. Dollar Tree Stores, Inc., 2019 WL 6492585, at *5 (E.D. Tex. 2019) (collecting cases).

Previously, this Court held in a 2014 opinion that section 18.001 may be applied in federal

court. Bowman v. Cheeseman, LLC, 2014 WL 11515575, at *1 (N.D. Tex. 2014). In the

interceding six years, however, there have been significant caselaw developments that

warrant reconsideration of that position.

         The Fifth Circuit’s 2019 opinion in Klocke v. Watson is one such case. Klocke v.

Watson, 936 F.3d 240 (5th Cir. 2019).           In Klocke, the Fifth Circuit addressed the

applicability of an analogous statute, the Texas Citizens Participation Act (“TCPA”), and

held it inapplicable in federal court. Id. at 245. Like section 18.001, the TCPA is aimed

at effectuating “a speedy process for resolving litigation,” but the TCPA is specifically



1
    The text states in relevant part:

         Unless a controverting affidavit is served as provided by this section, an
         affidavit that the amount a person charged for a service was reasonable at
         the time and place that the service was provided and that the service was
         necessary is sufficient evidence to support a finding of fact by judge or jury
         that the amount charged was reasonable or that the service was necessary.

TEX. CIV. PRAC. & REM. CODE § 18.001(b).
MEMORANDUM OPINOIN AND ORDER – PAGE 3
    Case 3:19-cv-02467-N Document 30 Filed 05/08/20              Page 4 of 7 PageID 467



aimed at litigation implicating the rights to free speech, petition, or association. Id. at 244.

Under the statute’s burden-shifting framework, courts are required to dismiss cases if a

movant shows “by a preponderance of the evidence” that the action is based on the

movant’s listed rights unless the non-movant responds with “clear and specific evidence”

establishing “a prima facie case for each element of the claim in question.” Id. The burden

then returns to the movant to show “by a preponderance of the evidence the essential

element of a valid defense” to obtain dismissal. Id. The Fifth Circuit reasoned that because

the TCPA alters the standards for pretrial dismissal and summary judgment by “impos[ing]

additional requirements beyond those found in Rules 12 and 56,” it is inapplicable in

federal court. Id. at 245.

       When applied to section 18.001, the Court’s analysis in Klocke suggests that section

18.001, which makes admissible a form of evidence otherwise barred by Federal Rule of

Evidence 801 and not admissible under any hearsay exception, likewise should be held

inapplicable. Section 18.001 alters the acceptable methods of presenting evidence — in

this case, by expanding the categories of admissible evidence — and thus conflicts with

federal rules that provide different standards for evidence admissibility.2 See Klocke, at

247 (“[T]he test of whether a conflict between the Federal Rules and a state statute exists



2
  The Court holds that Federal Rule of Evidence 801 is a valid procedural rule. See
Washington v. Dep’t of Transp., 8 F.3d 296, 300 (5th Cir. 1993) (describing the Federal
Rules of Evidence as “federal procedural law”); see also 19 CHARLES ALAN WRIGHT AND
ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 4512 (3d ed. 1982 & Supp.
2006) (stating that “since all of the Evidence Rules can be viewed rationally as rules of
procedure (the constitutional standard announced in Hanna v. Plumer), they are all clearly
constitutional”).
MEMORANDUM OPINOIN AND ORDER – PAGE 4
   Case 3:19-cv-02467-N Document 30 Filed 05/08/20             Page 5 of 7 PageID 468



is . . . whether the Federal Rules in question are sufficiently broad to control the issue

before the court.”) (internal quotation omitted).

       In contrast to the similar Mississippi statute addressed by the Fifth Circuit in

Foradori v. Harris, Federal Rule of Evidence 302 does not prevent the clash between

section 18.001 and Rule 801. In Foradori, the Fifth Circuit held that a Mississippi law,

which states that proof that medical bills were paid or incurred shall establish the

reasonableness and necessity of medical damages, was applicable because that law creates

a presumption regarding an element of a state law claim. Foradori v. Harris, 523 F.3d

477, 519 (5th Cir. 2008). Rule 302 provides that “state law governs the effect of a

presumption regarding a claim or defense for which state law supplies the rule of decision.”

FED. R. EVID. 302. In determining that the Mississippi law created such a presumption

regarding the damages element of a negligence claim, the Fifth Circuit relied heavily on

the fact that the Mississippi Supreme Court had expressly held that this provision created

a rebuttable presumption. Foradori, 523 F.3d at 517–18 (stating that Mississippi courts

interpret the provision as “making medical bills vouched for by victims’ in-court testimony

not only admissible but, in combination with that testimony, prima facie evidence and a

presumption of proof of that part of a victim’s damages case”).

       That critical factor is not present in this case. The Texas Supreme Court has never

held that section 18.001 creates a presumption, rebuttable or otherwise. Instead, in a recent

2018 case, the Texas Supreme Court reiterated its 2011 interpretation of section 18.001 as

“purely procedural, providing for the use of affidavits to streamline proof of the

reasonableness and necessity of medical expenses,” and clarified that section 18.001

MEMORANDUM OPINOIN AND ORDER – PAGE 5
   Case 3:19-cv-02467-N Document 30 Filed 05/08/20             Page 6 of 7 PageID 469



“affidavits are not conclusive.” Gunn, 554 S.W.3d at 672; see also Haygood v. De

Escabedo, 356 S.W.3d 390, 397 (Tex. 2011) (“The statute does not establish that billed

charges are reasonable and necessary.”). The Court’s circumscribed interpretation of

section 18.001 in Gunn, limiting it to an efficient method of presenting evidence, cuts

against the argument endorsed by some district courts that section 18.001 impliedly

imposes a rebuttable presumption on the damages element of personal injury claims. See

Badgley, 2019 WL 6492585, at *6. Further, unlike the Mississippi law — which expressly

states that proof of medical bills “shall be prima facie evidence” that the bills were

necessary and reasonable — section 18.001 uses no such language. See Foradori, 523 F.3d

at 517. It simply declares that affidavits may be used, may be sufficient to establish

damages, and that defendants are permitted to use counteraffidavits in response.

                                       CONCLUSION

       In sum, the Court holds that section 18.001 conflicts with a valid Federal Rule of

Evidence, Rule 801, under the analysis applied by the Fifth Circuit in Klocke. Further, the

Texas Supreme Court’s 2018 decision in Gunn persuades this Court that section 18.001 is

a procedural rule, not a substantive law providing a presumption regarding the damages

element of a state negligence claim, and that it is thus not rendered applicable by Federal

Rule of Evidence 302. Because the Court holds that section 18.001 is not applicable, the

Court strikes Plaintiff’s section 18.001 affidavits and moots Plaintiff’s motion for leave to

file notice of affidavits.




MEMORANDUM OPINOIN AND ORDER – PAGE 6
  Case 3:19-cv-02467-N Document 30 Filed 05/08/20   Page 7 of 7 PageID 470



     Signed May 8, 2020.



                                              ___________________________
                                                     David C. Godbey
                                                United States District Judge




MEMORANDUM OPINOIN AND ORDER – PAGE 7
